AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

                                                                                                            DEC O5 2019
                                     UNITED STATES DISTRICT Co
                                                                                                      CLERK,   u.s D\ST::n<? cou~:r
                                SOUTHER N DISTRICT OF CALIFOR NIA ~(,llH11ERN r STRIGl (!F             1                  GA71r$fi' l,~
              UNITED STATES OF AMERICA          JUDGMENT IN ACRI :!-1N'"A': -~· -· ·sE'__,______ -~----··· ....
                                                                     (For Revocation of Probation or Supervised Release)
                                v.                                   (For Offenses Committed On or After November 1, 1987)
          ZACARIAS GARCIA-D E LA CRUZ (1)
                                                                        Case Number:        3:09-CR-00 354-LAB

                                                                     Richard J Boesen
                                                                     Defendant's Attorney
REGISTRATION NO.                13168-298
•-
THE DEFENDANT:
IZI   admitted guilt to violation ofallegation(s) No.       1
D     was found guilty in violation ofallegation(s) No.
                                                          ---- ---- ---- - after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation

               1                   nvl, Committed a federal, state or local offense




X Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 3 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
·change of name, residence, or mailing address until all fines; restitution, costs, and special assessments imposed by
                                                                                                                            this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of
                                                                                                                            any
 material change in the defendant's economic circumstanc es.




                                                                     HON. LARRY ALAN BURNS
                                                                     CHIEF UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                ZACARIAS GARCIA-DE LA CRUZ (1)                                           Judgment - Page 2 of 3
CASE NUMBER:              3:09-CR-00354-LAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   TIME SERVED




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at                              A.M.              on
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                ------- ------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3:09-CR-00354-LAB
  AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

  DEFENDANT:              ZACARIAS GARCIA-DE LA CRUZ (1)                                     Judgment - Page 3 of 3
  CASE NUMBER:            3 :09-CR-003 54-LAB

                                             SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 YEARS

                                    SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                                             3:09-CR-00354-LAB
